FILED
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before                             Oct 18 2012, 8:33 am
any court except for the purpose of
establishing the defense of res judicata,
                                                                         CLERK
collateral estoppel, or the law of the case.                           of the supreme court,
                                                                       court of appeals and
                                                                              tax court




ATTORNEY FOR APPELLANT:                                ATTORNEYS FOR APPELLEE:

KARA REAGAN                                            ANNA M. SEBREE
Stafford Law Office, LLC                               Department of Child Services,
Bloomington, Indiana                                   Monroe County Office
                                                       Bloomington, Indiana

                                                       ROBERT J. HENKE
                                                       DCS Central Administration
                                                       Indianapolis, Indiana




                                IN THE
                      COURT OF APPEALS OF INDIANA

IN THE MATTER OF THE INVOLUNTARY                       )
TERMINATION OF THE PARENT-CHILD                        )
RELATIONSHIP OF A.B., MINOR CHILD,                     )
AND HER FATHER, S.M.B.,                                )
                                                       )
S.M.B.                                                 )
                                                       )
         Appellant-Respondent,                         )
                                                       )
                vs.                                    )    No. 53A01-1204-JT-147
                                                       )
INDIANA DEPARTMENT OF CHILD                            )
SERVICES,                                              )
                                                       )
         Appellee-Petitioner.                          )


                       APPEAL FROM THE MONROE CIRCUIT COURT
                           The Honorable Stephen R. Galvin, Judge
                               Cause No. 53C07-1105-JT-417


                                               October 18, 2012
                MEMORANDUM DECISION - NOT FOR PUBLICATION

BRADFORD, Judge

       Appellant-Respondent S.M.B. (“Father”) appeals the juvenile court’s order

terminating his parental rights to A.B. Father alleges that the Indiana Department of Child

Services (“DCS”) did not provide sufficient evidence to support the termination of his

parental rights. Concluding that the evidence was sufficient to support the termination of

Father’s parental rights, we affirm.

                         FACTS AND PROCEDURAL HISTORY

       A.B. was born on May 21, 2010, at which time she tested positive for both

amphetamines and THC. L.F. (“Mother”) also tested positive for drugs, specifically,

amphetamine, methamphetamine, and marijuana while pregnant. Mother and Father used

drugs together while Mother was pregnant. Father did not try to stop Mother from using

drugs during her pregnancy. Despite the fact that A.B. tested positive for drugs at the time of

her birth, Mother and Father were permitted to take A.B. home from the hospital.

       DCS first became involved with A.B. on June 4, 2010, after police were called to

Mother and Father’s shared residence to investigate an alleged act of domestic violence

against Mother by Father. In the course of investigating the alleged domestic incident, police

determined that the altercation between Mother and Father began at Wal-Mart and continued

into the home. Father was heavily intoxicated and Mother was heavily medicated at the time.

Father drove the family home from Wal-Mart while intoxicated. At one point, Mother and

Father were engaged in a physical altercation over who would hold A.B., with Mother trying


                                              2
to physically take A.B. out of Father’s arms. While either Mother or Father was holding

A.B., Father pushed Mother down the stairs.1 Police also found that the home shared by

Mother and Father did not meet minimum living standards and contacted DCS.

        On June 7, 2010, DCS filed a verified petition alleging that A.B. was a CHINS. The

juvenile court conducted an initial hearing on July 2, 2010, at which it entered a denial on

behalf of both Mother and Father. The juvenile court conducted a fact-finding hearing on the

CHINS petition on August 23, 2010, at which Mother appeared and admitted that A.B. was a

CHINS. Father, however, did not appear at the fact-finding hearing. The juvenile court

issued a dispositional order on September 20, 2010, in which it ordered Mother and Father to

complete certain services. The juvenile court conducted a review hearing on December 6,

2010, at which it found that Mother and Father had not complied with A.B.’s case plan,

visited regularly with A.B., or cooperated with DCS. A subsequent review hearing was held

on March 7, 2011, at which the juvenile court found that Mother and Father had still not

complied with A.B.’s case plan, had not fully cooperated with DCS, and that Mother, but not

Father, had participated in visitation with A.B.

        On May 25, 2011, DCS filed a petition seeking the termination of Mother’s2 and

Father’s parental rights to A.B. On December 16, 2011, and January 27, 2012, the juvenile

court conducted an evidentiary termination hearing at which Father appeared and was


        1
           It is unclear who was holding A.B. when Father pushed Mother down the stairs because the petition
alleging that A.B. was a Child In Need of Services (“CHINS”) indicated that Father was holding A.B. while
the juvenile court’s order finding A.B. to be a CHINS states that Mother was holding A.B. when Father pushed
her down the stairs.
        2
          The termination of Mother’s parental rights is not at issue in this appeal. Mother subsequently
consented to the termination of her parental rights and the adoption of A.B. by maternal grandmother.

                                                     3
represented by counsel. During the termination hearing, DCS introduced evidence relating to

Father’s history of domestic and substance abuse, Father’s inability or refusal to properly

care for his children, and Father’s failure to participate in or benefit from the services offered

by DCS. DCS also introduced evidence indicating that termination of Father’s parental

rights was in A.B.’s best interests, and that its plan for the permanent care and treatment of

A.B. was adoption. Father presented evidence which he claimed demonstrated that he was

beginning to make progress and, as such, should be given more time before his parental

rights were terminated. On March 5, 2012, the juvenile court terminated Father’s parental

rights to A.B. Father now appeals.

                               DISCUSSION AND DECISION

       The Fourteenth Amendment to the United States Constitution protects the traditional

right of a parent to establish a home and raise his child. Bester v. Lake Cnty. Office of Family

& Children, 839 N.E.2d 143, 145 (Ind. 2005). Further, we acknowledge that the parent-child

relationship is “one of the most valued relationships of our culture.” Id. However, although

parental rights are of a constitutional dimension, the law allows for the termination of those

rights when a parent is unable or unwilling to meet his responsibility as a parent. In re T.F.,

743 N.E.2d 766, 773 (Ind. Ct. App. 2001), trans. denied. Therefore, parental rights are not

absolute and must be subordinated to the child’s interests in determining the appropriate

disposition of a petition to terminate the parent-child relationship. Id.

       The purpose of terminating parental rights is not to punish the parent but to protect the

child. Id. Termination of parental rights is proper where the child’s emotional and physical

development is threatened. Id. The juvenile court need not wait until the child is irreversibly

                                                4
harmed such that her physical, mental, and social development is permanently impaired

before terminating the parent-child relationship. Id.

       Father contends that the evidence presented at the evidentiary hearing was insufficient

to support the juvenile court’s order terminating his parental rights. In reviewing termination

proceedings on appeal, this court will not reweigh the evidence or assess the credibility of the

witnesses. In re Involuntary Termination of Parental Rights of S.P.H., 806 N.E.2d 874, 879

(Ind. Ct. App. 2004). We only consider the evidence that supports the juvenile court’s

decision and reasonable inferences drawn therefrom. Id. Where, as here, the juvenile court

includes findings of fact and conclusions thereon in its order terminating parental rights, our

standard of review is two-tiered. Id. First, we must determine whether the evidence supports

the findings, and, second, whether the findings support the legal conclusions. Id.

       In deference to the juvenile court’s unique position to assess the evidence, we set

aside the juvenile court’s findings and judgment terminating a parent-child relationship only

if they are clearly erroneous. Id. A finding of fact is clearly erroneous when there are no

facts or inferences drawn therefrom to support it. Id. A judgment is clearly erroneous only if

the legal conclusions made by the juvenile court are not supported by its findings of fact, or

the conclusions do not support the judgment. Id.

       In order to involuntarily terminate a parent’s parental rights, DCS must establish by

clear and convincing evidence that:

       (A) one (1) of the following exists:
             (i) the child has been removed from the parent for at least six (6)
             months under a dispositional decree;
             (ii) a court has entered a finding under IC 31-34-21-5.6 that reasonable


                                               5
              efforts for family preservation or reunification are not required,
              including a description of the court’s finding, the date of the finding,
              and the manner in which the finding was made; or
              (iii) the child has been removed from the parent and has been under the
              supervision of a county office of family and children or probation
              department for at least fifteen (15) months of the most recent twenty-
              two (22) months, beginning with the date the child is removed from the
              home as a result of the child being alleged to be a child in need of
              services or a delinquent child;
       (B) that one (1) of the following is true:
              (i) There is a reasonable probability that the conditions that
              resulted in the child’s removal or the reasons for placement
              outside the home of the parents will not be remedied.
              (ii) There is a reasonable probability that the continuation of the
              parent-child relationship poses a threat to the well-being of the
              child.
              (iii) The child has, on two (2) separate occasions, been
              adjudicated a child in need of services;
       (C) termination is in the best interests of the child; and
       (D) there is a satisfactory plan for the care and treatment of the child.

Ind. Code § 31-35-2-4(b)(2) (2010). Specifically, Father claims that DCS failed to establish

that either (1) the conditions that resulted in A.B.’s removal or the reasons for A.B.’s

placement outside of his care will not be remedied, or (2) there is a reasonable probability

that the continuation of the parent-child relationship poses a threat to the well-being of A.B.

Father also claims that DCS failed to establish that termination of his parental rights was in

A.B.’s best interests.

           A. Conditions Resulting in Removal Not Likely to be Remedied

       In arguing that DCS failed to establish by clear and convincing evidence that the

conditions resulting in A.B.’s removal from his care will not be remedied and that the

continuation of the parent-child relationship poses a threat to A.B., Father acknowledges that

because Indiana Code section 31-35-2-4(b)(2)(B) is written in the disjunctive, the juvenile


                                              6
court need only find either that the conditions resulting in removal will not be remedied or

that the continuation of the parent-child relationship poses a threat to A.B. In re C.C., 788
N.E.2d 847, 854 (Ind. Ct. App. 2003), trans. denied. Therefore, “where, as here, the

[juvenile] court specifically finds that there is a reasonable probability that the conditions

which resulted in the removal of the [child] would not be remedied, and there is sufficient

evidence in the record supporting the [juvenile] court’s conclusion, it is not necessary for

[DCS] to prove or for the [juvenile] court to find that the continuation of the parent-child

relationship poses a threat to the [child].” In re S.P.H., 806 N.E.2d at 882. In order to

determine that the conditions will not be remedied, the juvenile court should first determine

what conditions led DCS to place A.B. outside of Father’s care, and, second, whether there is

a reasonable probability that those conditions will be remedied. Id.

       When assessing whether a reasonable probability exists that the conditions justifying a

child’s removal and continued placement outside her parent’s care will not be remedied, the

juvenile court must judge the parent’s fitness to care for his child at the time of the

termination hearing, taking into consideration evidence of changed conditions. In re A.N.J.,

690 N.E.2d 716, 721 (Ind. Ct. App. 1997). The juvenile court must also evaluate the parent’s

habitual patterns of conduct to determine whether there is a substantial probability of future

neglect or deprivation. Id. A juvenile court may properly consider evidence of the parent’s

prior criminal history, drug and alcohol abuse, history of neglect, failure to provide support,

and lack of adequate employment and housing. McBride v. Monroe Cnty. Office of Family &

Children, 798 N.E.2d 185, 199 (Ind. Ct. App. 2003). Moreover, a juvenile court “‘can



                                              7
reasonably consider the services offered by [DCS] to the parent and the parent’s response to

those services.’” Id. (quoting In re A.C.C., 682 N.E.2d 542, 544 (Ind. Ct. App. 1997)).

       Here, the juvenile court found that DCS presented sufficient evidence to prove that the

conditions that resulted in A.B.’s removal from Father’s care were not likely to be remedied,

and upon review, we conclude that the juvenile court’s finding to this effect is supported by

the record. In support of its conclusion that there is a reasonable probability that the

conditions which resulted in A.B.’s removal from Father will not be remedied, the juvenile

court made a number of findings which Father now claims are clearly erroneous because the

findings are not supported by the evidence.

       The juvenile court made the following findings in support of its determination that

there was a reasonable probability that the conditions which resulted in A.B.’s removal from

Father’s care would not be remedied:

       [A.B.] was born with drugs in her system. She was removed from her parents’
       care on June 4, 2010, due to her parents’ inability to provide her with adequate
       care due to their chronic substance abuse and ongoing pattern of domestic
       violence. Following the child’s removal, neither parent began to take
       advantage of court-ordered services for almost a year.

       [Father] has a history of criminal behavior and substance abuse that spans the
       entirety of his adult life. He has repeatedly been convicted for criminal
       offenses relating to his drug and alcohol abuse. With each new conviction, he
       has been offered substance abuse treatment, including inpatient, outpatient,
       and relapse prevention services. Without exception, he is [sic] failed to
       complete the services.

       [Father] notes that he has been sober for the last four months and has been
       doing well in Drug Court. The evidence is clear that he has been making
       substantial efforts to comply with the requirements of Drug Court and the
       Court’s orders in [A.B.’s] CHINS case. However, as his probation officer
       notes, we will not know if Drug Court has been effective in changing


                                              8
       [Father’s] patterns of behavior until [Father] completes the program and is able
       to maintain sobriety on his own. [Father] cannot complete the Drug Court
       program until April, 2013. Given his repetitive pattern of failing to complete
       substance abuse treatment, there is no reasonable probability that he will do so.

       Further, [Father] has a history of committing acts of domestic violence.
       Although he has actively participated in treatment, he steadfastly denies that he
       has ever engaged in acts of domestic violence. He demonstrates no insight
       into this problem and no motivation to change.

       [Father] has no history of providing adequate care for his children. [A.B.] was
       in his care for only two weeks before she was removed. During this time,
       [Father] consistently used drugs and alcohol. He operated a vehicle while
       intoxicated with [A.B.] in the vehicle. He also engaged in a shoving match
       with [Mother] while holding the child and pushed [Mother] down the stairs.

       [Father] endangered his four-year-old son [S.B.] when [S.B.] was in his care.
       [Father’s] father, [paternal grandfather], is [S.B.’s] current legal Guardian.
       Despite a court order to the contrary, [paternal grandfather] has been allowing
       his son to have regular, unsupervised contact with [S.B.] during these visits,
       [Father] has not demonstrated that he can adequately parent [S.B.] Indeed, as
       the [Court Appointed Special Advocate (“CASA”)] notes, interactions
       between [Father] and [S.B.] are chaotic. He has no effective approach to
       disciplining [S.B.] In general, [Father] is not receptive to advice. During
       visits with [A.B.], [Father] acts more like a babysitter than a parent.

       [Father] currently lives in a trailer owned by his brother. He pays no support
       for his children. He has only recently obtained part-time employment. His
       sobriety is tenuous at best. [Father] needs a great deal of help and structure
       just to function adequately. He is not fully capable of caring for himself
       without assistance. He is not remotely ready to assume the responsibility of
       parenting [A.B.]

Appellant’s App. pp. 15-16 (emphasis in original).

       In challenging these findings, Father acknowledges that A.B. was born with drugs in

her system and was removed from his care for the reasons set forth by the juvenile court.

Father also acknowledges that he has a substantial criminal history, anger issues, and a

history of substance abuse. Father, however, claims that these facts do not amount to a prima


                                              9
facie showing that the conditions will not change because the findings do not take into

account the positive changes made by Father in the months leading up to the termination

hearing. Specifically, Father claims that he has gained sobriety, obtained counseling for his

anger issues, and stayed out of trouble while attempting to maintain a relationship with A.B.

Father denies that he has a history of domestic violence and argues that, even if he did have a

history of domestic violence, he has not engaged in any instances of domestic violence since

the initiation of the underlying CHINS case. Father also argues that the juvenile court’s

finding that he does not have a history of providing adequate care for his children is not

supported by the evidence, which he claims shows that he, at the time of the termination

hearing, was providing adequate care for his son.

       Upon review, we conclude that each of the juvenile court’s above-stated findings is

supported by the evidence. It is undisputed that A.B. was born with drugs in her system and

that she was removed from Mother’s and Father’s care when she was approximately fourteen

days old for the reasons stated by the juvenile court. It is also undisputed that Father had

amassed a substantial criminal history and had abused drugs and alcohol for most, if not all,

of his adult life.

       The record reveals that, despite Father’s claim to the contrary, Father did have a

history of domestic abuse. At the time of the termination hearing, Father was participating in

what he called a “batterers” therapy group. Father claimed that he was nearing completion of

this program and that he had learned a lot about how to better control his anger issues.

Father, however, steadfastly denied that he had previously engaged in any physical domestic



                                              10
abuse. Tom Sullivan, the therapist that lead this “batterers group” testified that Father had

previously admitted to and accepted responsibility for his prior violent domestic acts and

seemed to be responding well to the treatment provided during group sessions. Sullivan

indicated, however, that Father’s refusal to accept responsibility for these acts during the

termination hearing was concerning because generally, one is not likely to change prior bad

behavior if he has not accepted responsibility for and admitted the wrongfulness of such

behavior.

       The record further reveals that Father had not shown that he could adequately provide

care for A.B. Again, A.B. was removed from Father’s care when she was approximately

fourteen days old. Father consistently used drugs and alcohol during the fourteen days that

A.B. was in his care. On at least one occasion, Father operated a vehicle while intoxicated

with A.B. in the vehicle and engaged in violent acts against Mother in A.B.’s presence. In

addition, on at least one occasion, Father operated a scooter while intoxicated with A.B.’s

half-brother sitting on his lap.

       Father had a mixed record with regard to participation in and success with the services

offered by DCS and did not appear to be receptive to advice from service providers. Sarah

Cahillane, the visitation supervisor assigned to supervise Father’s visits with A.B.,

acknowledged that Father’s attendance at visits with A.B. had been more consistent in the

months leading up to the termination hearing, but testified that Father had demonstrated a

history of erratic attendance at visits with A.B. Cahillane also testified that despite Father’s

more consistent attendance at visits with A.B., the visits had not progressed to a level where



                                              11
she could recommend that Father be permitted unsupervised visitation with A.B. Debra

Hackman, the CASA assigned to work with A.B., testified that A.B.’s interactions with

Father during visits were more akin to a babysitting situation than a parenting situation and

that Father had not demonstrated an ability to correct or discipline his son and A.B. during

visits. A.B.’s maternal step-grandmother, who also acted as A.B.’s child-care provider,

testified that A.B. would act out after returning from visits with Father. These facts support

the juvenile court’s finding that Father had not demonstrated that he could provide adequate

care for A.B.

           When considered as a whole, we conclude that the evidence is sufficient to

demonstrate a reasonable probability that the conditions which resulted in A.B.’s removal

from Father’s care will not be remedied. It was within the province of the juvenile court, as

the finder of fact, to minimize any contrary evidence of changed conditions in light of its

determination that Father’s failure to provide a safe, stable, and drug-free living environment

which led to A.B.’s removal was unlikely to change. See In re L.S., 717 N.E.2d 204, 210

(Ind. Ct. App. 1999), trans. denied.

       Furthermore, despite Father’s claim to the contrary, the record reveals that the juvenile

court’s findings do take into account that, at the time of the termination hearing, Father

appeared to have made progress and to have been doing well in his current stint in Drug

Court,3 had acquired what appeared to be stable housing, and had acquired lawful part-time


       3
           Father had only suffered one relapse and two other violations of the Drug Court rules.




                                                     12
employment. The juvenile court, however, found that these improvements came during a

period where outside forces had imposed a great deal of structure on Father’s conduct, and,

as such, it could not consider these recent improvements to be indicative of a permanent

lasting change in light of Father’s habitual patterns of conduct when the imposed structure

was not present.

       The juvenile court clearly considered the evidence presented by Father in support of

the progress that he appeared to be making, however, it is well-established that the juvenile

court, acting as a trier of fact, was not required to believe or assess the same weight to the

testimony as Father. See Thompson v. State, 804 N.E.2d 1146, 1149 (Ind. 2004); Marshall v.

State, 621 N.E.2d 308, 320 (Ind. 1993); Nelson v. State, 525 N.E.2d 296, 297 (Ind. 1988);

A.S.C. Corp. v. First Nat’l Bank of Elwood, 241 Ind. 19, 25, 167 N.E.2d 460, 463 (1960);

Haynes v. Brown, 120 Ind. App. 184, 189, 88 N.E.2d 795, 797 (1949), trans. denied.

Father’s claim effectively amounts to an invitation for this court to reassess witness

credibility and reweigh the evidence, which, again, we will not do. See In re S.P.H., 806
N.E.2d at 879.

       Under these circumstances, we cannot say that the juvenile court erred in determining

that DCS established that it is unlikely that the conditions resulting in A.B.’s removal would

be remedied. See In re C.M., 675 N.E.2d 1134, 1140 (Ind. Ct. App. 1997). Having

concluded that the evidence was sufficient to support the juvenile court’s determination, and

finding no error by the juvenile court, we need not consider whether the continuation of the




                                             13
parent-child relationship poses a threat to A.B.’s well-being because DCS has satisfied the

requirements of Indiana Code section 31-35-2-4(b)(2)(B) by clear and convincing evidence.

                                  B. A.B.’s Best Interests

       Next, we address Father’s claim that DCS failed to prove by clear and convincing

evidence that termination of his parental rights was in A.B.’s best interests. We are mindful

that in determining what is in the best interests of a child, the juvenile court is required to

look beyond the factors identified by DCS and look to the totality of the evidence. McBride,
798 N.E.2d at 203. In doing so, the juvenile court must subordinate the interests of the

parent to those of the child involved. Id. Furthermore, this court has previously determined

that the testimony of the case worker regarding the child’s need for permanency supports a

finding that termination is in the children’s best interests. Id.; see also Matter of M.B., 666
N.E.2d 73, 79 (Ind. Ct. App. 1996), trans. denied.

       In concluding that the termination of Father’s parental rights was in A.B.’s best

interests, the juvenile court found as follows:

       [A.B.] lived with her parents for only two weeks before she was removed. She
       was placed in the home of her maternal grandmother []. She has lived in
       [maternal grandmother’s] home almost all of her life. This is the only home
       [A.B.] has ever known. She is thriving in this placement.

       As noted above, [Father] cannot provide the safe, stable, and permanent home
       that [A.B.] so desperately needs. [Mother] is incarcerated and cannot care for
       [A.B.] She has consented to the adoption of [A.B.] by [maternal
       grandmother].

       The options for [A.B.] present a stark contrast: She can spend long years in
       foster care waiting for her parents to demonstrate that they can care for her, or
       she can be adopted by a loving, caring grandparent who has demonstrated her
       commitment to [A.B.] since her birth. Clearly, termination of the parent child


                                              14
       relationship is in [A.B.]’s best interests.

Appellant’s App. p. 16. Father claims that the juvenile court’s analysis of A.B.’s best

interests misconstrues the options at hand and is representative of a clearly impermissible

basis for finding that termination is in the child’s best interests. We disagree.

       Here, the testimony establishes that A.B. has a need for permanency and stability and

that the termination of Father’s parental rights would serve her best interests. DCS Case

Manager Mary Deckard testified that she believes that A.B.’s best interests would be served

by the termination of Father’s parental rights because A.B. has a need for permanency and

stability and Father has failed to demonstrate that he is capable of providing A.B. with said

permanency and stability or with a home free of substance abuse. In discussing A.B.’s need

for permanency and stability, Case Manager Deckard indicated concern that Father would be

able to sustain his sobriety and general sense of stability that he claimed to have acquired in

the months leading up to the termination hearing after the structure provided by the service

providers and the Drug Court was removed in light of Father’s habitual pattern of drug abuse,

instability, and criminal behavior. Case Manager Deckard testified that Father had not

demonstrated an ability to come up with a plan for continued improvements to his conduct

without the aid of service providers and the Drug Court telling him what he needed to do

next. Case Manager Deckard further testified that maternal grandmother provides A.B. with

a sense of stability and emotional support that Father is unable to provide.

       In addition, CASA Hackman testified that she believed that termination of Father’s

parental rights and adoption by maternal grandmother would be A.B.’s best interests. CASA



                                              15
Hackman opined that Father’s parental rights should be terminated because A.B. required a

sense of safety and security and should know that she will be well cared for, and that Father

had failed to prove that he could provide A.B. with the necessary level of stability and care.

CASA Hackman further testified that it would be devastating to A.B. to remove her from

maternal grandmother’s home because the home provides her with the sense of safety and

security that she so desperately needs. The juvenile court also heard testimony that A.B. has

adjusted very well to life at maternal grandmother’s home and maternal grandmother has set

up a loving and caring support system for A.B., including maternal grandmother, maternal

grandfather, and maternal step-grandmother, that allows A.B. to thrive.

        The juvenile court did not have to wait until A.B. was irreversibly harmed such that

her physical, mental, and social development was permanently impaired before terminating

Father’s parental rights. See In re C.M., 675 N.E.2d at 1140. In light of the testimony of

Case Manager Deckard and CASA Hackman, considered with the reasonable concerns that,

in light of Father’s habitual patterns of conduct, Father will be able to maintain his sobriety

and a stable living environment once the structure provided by the service providers and the

Drug Court are removed, we conclude that the evidence is sufficient to satisfy DCS’s burden

of proving that termination of Father’s parental rights is in A.B.’s best interests. Again,

Father’s claim to the contrary merely amounts to an invitation for this court to reweigh the

evidence, which again, we will not do.4 See In re S.P.H., 806 N.E.2d at 879.


        4
           To the extent that Father challenges the sufficiency of the evidence to support certain factual
findings made by the juvenile court, including that he had failed to adequately parent his son, that he failed to
show adequate concern for exposing A.B. to and infecting A.B. with hepatitis C, and that he failed to establish
paternity of A.B., we note that each of these findings is adequately supported by the evidence most favorable to

                                                      16
        Having concluded that the evidence was sufficient to prove the statutory requirements

set forth in Indiana Code section 31-35-2-4(b)(2) by clear and convincing evidence, we

affirm the judgment of the juvenile court.

        The judgment of the juvenile court is affirmed.

ROBB, C.J., and BAKER, J., concur.




the judgment of the juvenile court. As discussed above, the evidence demonstrates that Father has not proven
that he can adequately parent his son without substantial assistance from others. In addition, Father has failed
to initiate a paternity action concerning A.B. despite being instructed to do so by DCS and has acted in a
manner which could unnecessarily expose A.B. to hepatitis C, a disease from which he suffers. Father’s
challenge to each of these findings amounts to yet another invitation to reweigh the evidence, which, again, we
will not do. See In re S.P.H., 806 N.E.2d at 879.

                                                      17